Case: 12-10934     Date Filed: 09/20/2012   Page: 1 of 3

                                                         [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-10934
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:10-cv-02459-TWT


BRUCE M. SAVAGE, llllllllllll
lllllllllllllllllllllllllll                              lPlaintiff-Appellant,

                               versus


GEORGIA DEPARTMENT OF TRANSPORTATION, l
lllllllllll                  llllllllllllllllllllllllllll
                                                Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                         ________________________

                              (September 20, 2012)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Bruce Savage appeals the district court’s grant of summary judgment in

favor of the Georgia Department of Transportation (“GDOT”) in his employment
                Case: 12-10934      Date Filed: 09/20/2012      Page: 2 of 3

discrimination suit challenging a demotion as improperly based on his race under

Title VII, 42 U.S.C. § 2000e-2(a). On appeal, Savage argues that the court erred

in finding that he did not establish a prima facie case of race discrimination.

First, he argues that he and his comparator were similarly situated because they

were both accused of violating GDOT policy. Second, Savage claims that pretext

is evident because, despite committing the same violation, GDOT treated his

comparator less harshly. 1

       We review the grant of summary judgment de novo, Rioux v. City of Atlanta,

Ga., 520 F.3d 1269, 1274 (11th Cir. 2008), viewing all the evidence and all factual

inferences reasonably drawn from the evidence in the light most favorable to the

nonmoving party, and must resolve all reasonable doubts about the facts in favor of

the nonmovant. Id.

       Upon review of the record and consideration of the parties’ briefs, we affirm.

Savage failed to establish a prima facie case of race discrimination because he

could not show that his comparator and he were similarly situated. Specifically,

while GDOT demoted the comparator for simple misconduct, it demoted Savage

for unfitness to perform assigned duties as team leader and his misconduct.

       1
          Although one of Savage’s claims below alleged that GDOT discriminated against him
based on race for its refusal to interview him for another team leader position, on appeal, he
explicitly does not pursue his claim. Accordingly, this claim is abandoned. See Wilkerson v.
Grinnell Corp., 270 F.3d 1314, 1322 (11th Cir. 2001).


                                              2
              Case: 12-10934     Date Filed: 09/20/2012   Page: 3 of 3

Evidence showed that Savage and a subordinate had an intimate relationship,

which led Savage to permit her working on school work during office hours and

caused Savage to yell at the subordinate during an office meeting. The

comparator’s misconduct caused no workplace disruption while Savage’s

misconduct negatively affected his ability to manage a subordinate’s work. Even

if Savage had established a prima facie case, GDOT articulated legitimate,

nondiscriminatory reasons for his demotion, namely, his unfitness to perform his

assigned duties and his misconduct for failure to comply with GDOT policy

regarding relationships with subordinates. Savage had not shown that GDOT’s

proffered reasons were pretextual. Therefore, the district court did not err in

granting summary judgment in favor of GDOT.

      AFFIRMED.




                                         3